                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                            No. 7:20-CV-33-D


ONSLOW COUNTY,                         )
                                       )
             Plaintiff,                )
                                       )
      vs.                              )            ORDER
                                       )
VQ JACKSONVILLE, LLC, at al.           )
                                       )
             Defendants.               )
                                       )


      Upon motion by the United States of America to intervene in this action as a

matter of right pursuant to Rule 24(a)(2) of the Federal Rules of Civil Procedure, and

for good cause shown, the Court finds that the United States claims an interest

relating to the property that is the subject of this action, and is so situated that

disposing of the action may as a practical matter impair or impede the government's

ability to protect its interest, and therefore ALLOWS the United States' motion to

intervene.

      SO ORDERED, this ___ft day of April, 2020.




                                       United States District Judge
